DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/14/2022, which are in response to USPTO Office Action mailed 6/14/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Status of Claims
Claims 1-6, 8-11, 13-18 and 20-27 are currently pending in the application. Claims 1, 4, 6, 13, 18 and 21 are currently amended. Claims 25-27 are newly presented.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the step “and in response to determine the source is allowed to change…”, which contains a minor typographical error. The limitation should read “…in response to determining that the source is allowed to change…”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9, 11, 13-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PGPUB No. 2018/0131788; Pub. Date: May 10, 2018) in view of King (US PGPUB No. 2014/0244623; Pub. Date: Aug. 28, 2014) and Thompson et al. (US PGPUB No. 2015/0134779; Pub. Date: May 14, 2015).
Regarding independent claim 1,
	Roberts discloses a method for accessing information over an actor-based integration system, the method comprising: receiving, by a first actor module from the actor-based integration system, a first request from a first application for a piece of information stored in a location in a computer system, See Paragraph [0046], (Disclosing a system based on the Actor model in concurring computing, i.e. an actor-based integration system. Individual actors may send and receive messages to/from other actors which can be connected together to form a graph.). See Paragraph [0082], (A query interface is used to locate objects in an object engine, i.e. a location in a computer system, within a hierarchy of objects including thread-confined nodes. A query sent via the query interface is capable of locating objects in a 3D data space, i.e. a request from an application (e.g. by an actor node of the object graph) for a piece of information stored in a location in a computer system.) 
wherein the location between the first application and a plurality of sources in an information environment, and wherein the plurality of sources assigned to control a group of portions of information, See FIG. 1A and Paragraph [0050], (Device 108 communicates with Object Engine 100 via API 112, i.e. the object engine is between the API and networked devices. Object engine 100 includes a message router 114 which routes messages to simulators 164, 174, 184, 194, i.e. the location is assigned to control a group of portions of information.). Note FIG. 1A wherein environment 100 represents a distributed networking environment for performing data retrieval/transmission operations, i.e. an information environment.
and wherein the portions of information have formats, See Paragraph [0153], (All objects in the system have an associated serializer object for converting an object in a first format to another format. Note [0185]-[0199] providing a list of object formats stored in the asset store.).
identifying, by the actor-based integration system, the piece of information stored in the location corresponding to the request; See Paragraph [0082], (A query interface can be used to locate objects in a hierarchy of objects. Queries are delivered to an object engine via the query interface, i.e. identifying a piece of information based on a request.).
returning, by the actor-based integration system, a response to the first application that includes the piece of information; See Paragraph [0082], (A query interface is used to locate objects in a hierarchy of objects.). See Paragraph [0118], (Objects/messages are serialized, transmitted and de-serialized at a client device, i.e. the transformed information is returned to the client device.).
Roberts does not disclose transforming, by the actor-based integration system, the piece of information from a first format that is used to store the piece of information stored in the location into a second format usable by the requesting application further comprising reducing a number of formats for a particular type of information,
enabling simplifying access to information in different formats by aggregating information from organizations into the location;
and assigning, by the computer system, each of the plurality of sources to particular ones of the group of portions of information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions.
King discloses transforming, by the actor-based integration system, the piece of information from a first format that is used to store the piece of information stored in the location into a second format usable by the requesting application further comprising reducing a number of formats for a particular type of information, See FIG. 14 and Paragraph [0029], (Users may request data from different sources, the CAF system then normalizes said data and returns it to the semantic data store, i.e. transforming a piece of information in a first format into a second format usable by the requesting application) See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that data from the multiple sources is initially requested in its native format, i.e. every source has a format. Said native formats are then normalized into the semantic format, resulting in a reduction in the amount of overall formats.
enabling simplifying access to information in different formats by aggregating information from organizations into the location; See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that the method of King "enables simplifying access to information" via the normalized format provided by the CAF platform.
and assigning, by the computer system, each of the plurality of sources to particular ones of the group of portions of information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions. See Paragraph [0127], (Users interacting with the CAF Application may alter the data model by generating ontological rules that cause the underlying data model to rebuild its graph representation to reflect said rule (e.g. the data model comprised of normalized data from a plurality of sources), i.e. ontological rules are a policy including a group of rules and information used to apply the group of rules. Ontological rules re-draw the graph-based data model comprising schema-less semantic data from the plurality of sources, i.e. an assignment list generated when the policy is applied to identify assignment of each of the plurality of sources to particular ones of the group of portions (e.g. wherein data from each source is assigned to the graph-based data model).
determining, by the actor-based integration system, whether the second source is allowed to change the piece of information based on the assignment list; See Paragraph [0100], (DataFlow definitions determine the valid pathways of a messaging system by defining source events that may be raised by components and corresponding destination functions on other components that handle the data produced by source events, i.e. the collection of dataflow definitions represents an assignment list that determines which components are allowed access to each other.)
Roberts and King are analogous art because they are in the same field of endeavor, data consolidation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts to include the method of transforming data as disclosed by King. Doing so would allow the system to generate a normalized representation of data from a plurality of sources such that they may be processed more efficiently by presenting data from any number of sources in a homogeneous format, eliminating potential compatibility issues across data formats and promoting data consistency.
Roberts-King does not disclose the step wherein the first application is running on a first source from the plurality of sources;
receiving, by a second actor module from the actor-based integration system, a second request from a second application to change the piece of information stored in the location in the computer system, 
wherein the second application is running on a second source from the plurality of sources, and wherein the first actor module and the second actor module communicate with each other by asynchronous exchange of messages;
and in response to determine the source is allowed to change the piece of information, performing, by the actor-based integration system, at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information.
Thompson disclose the step wherein the first application is running on a first source from the plurality of sources; See Paragraph [0061], (Disclosing an actor-based computing environment configured to facilitate and monitoring messages between actors. The system comprises a computing environment as in FIG. 10 configured to manage application services using a data center which handles execution of applications.) Note [0067] wherein user devices may execute applications via an API exposed by the data center of FIG. 10, i.e. wherein the first application is running on a first source from the plurality of sources.
receiving, by a second actor module from the actor-based integration system, a second request from a second application to change the piece of information stored in the location in the computer system, See FIG. 1 and Paragraph [0030], (Any of the plurality of actors 212a-212n within the actor server system may send messages to/from each other. For example, for an actor system embodied as a gaming system, a user may use controls and commands to modify an actor associated with the user or an actor associated with another user to modify a character, inventory, etc., i.e. receiving a second request from a second application (e.g. any of the users interacting with actors of the actor system via computing devices) to change the piece of information stored in the location in the computer system (e.g. via controls and commands which affect specified actors).)
See Paragraph [0061], (The computing environment which performs the method comprises virtual machine instances configured to execute a plurality of applications that may be made available to the one or more clients interacting with the system, i.e. any of the plurality of applications may be used by users to access the underlying actor server to send/receive messages as described in [0030].) Note [0078] wherein computing devices may exchange data via network interface.
wherein the second application is running on a second source from the plurality of sources, and wherein the first actor module and the second actor module communicate with each other by asynchronous exchange of messages; See Paragraph [0017]. (An actor is described as a computational entity that can concurrently send messages to other actors, create new actors or designate behavior for received messages. The actor system can call for asynchronous communication and control structures as patterns of passing messages, i.e. the plurality of actor modules communicate with each other by asynchronous exchange of messages.)
and in response to determine the source is allowed to change the piece of information, performing, by the actor-based integration system, at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information. See FIG. 2B and Paragraph [0032], (As illustrated in FIG. 2B, the system comprises security services 260 configured to manage permissions relating to messages passed between actors in order to ensure that computing devices do not perform actions that are not allowed by the actor system, i.e. in response to determine the source is allowed to change the piece of information (e.g. if it is determined that a user submits a proper request to manipulate actor information) See Paragraph [0030], (Users may direct the actor system to modify actors and attributes of actors such as an inventory of an actor in a gaming system, i.e. a modification of the piece of information.)
The examiner notes that the step "at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information" is optional due to the use of the terms “at least one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Roberts, King and Thompson are analogous art because they are in the same field of endeavor, actor-based computing environments. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King to include the method of providing a platform for modifying actor information from a variety of applications as disclosed by Thompson. Paragraph [0083] of Thompson discloses that the method of managing computing resources via a plurality of application instances improves latency for client communications by managing availability zones for each of the different servers that comprise the actor system. This represents an improvement in system stability and overall client experience.

Regarding dependent claim 2,
As discussed above with claim 1, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step of receiving, by the computer system, the information from the sources for distribution to the client computer systems; and placing, by the computer system, the information into the location. See Paragraph [0153], (A serializer object can convert an object from its native format into a format suitable for transmission or persistent storage, i.e. information is distributed from a source. Note [0118] wherein information is converted via serialization, transmitted across TCP, and de-serialized at the client device, i.e. placed at a location.).
Regarding dependent claim 3,
As discussed above with claim 2, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step wherein receiving the information from the sources for distribution to the client computer systems comprises: receiving, by the computer system, the information from the sources for distribution to the client computer systems in the formats. See Paragraph [0118], (Information is converted via serialization and transmitted across TCP and de-serialized at the client device, i.e. received at a location.). Note [0153], all objects in the system have a format. As such, a piece of data is transmitted in one format and received in another.  

Regarding dependent claim 4,
As discussed above with claim 1, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step wherein a client computer system subscribes to a portion of the information and further comprising: notifying, by the computer system, the client computer systems subscribing to the portion of the information of an occurrence of at least  one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of a source controlling the portion. See Paragraph [0051], (Entities may subscribe to receive messages regarding the state of an object in a shared virtual reality space (e.g. any of the client computer systems). Note [0056] wherein an effector component performs one of nine fundamental operations on an object as requested by a user.). See Paragraphs [0083]-[0092], (The nine fundamental operations include: removal of an affected node or edge object, i.e. deletion of the information from the portion, setting a property of a specified node, i.e. a modification of the information in the portion.)

Regarding dependent claim 5,
As discussed above with claim 4, Roberts-King-Thompson discloses all of the limitations.
Thompson further discloses the step wherein the source of the portion of the information is allowed to change the information in the portion and other sources not assigned to the portion are not allowed to change the information in the portion.  See Paragraph [0032], (Security service 260 manages messages passed between actors across the network and is able to intercept and prevent improper transactions. An example is provided where an actor 212z is attempting to modify another actor’s inventory but since the action is considered improper, the security service intercepts and prevents the transaction from occurring, i.e. the source of the portion of information (e.g. for the second actor) is allowed to change information for certain portions and other sources not assigned to the portion are not allowed to change the information in the portion (e.g. actor 212z is not allowed to modify the inventory of another actor via money-transfer function) .


Regarding dependent claim 8,
As discussed above with claim 1, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step wherein the location includes a database and the portions of the information are stored as nodes in the database. See Paragraph [0046], (The Actor model employed includes nodes and edges.). See FIG. 7 and Paragraph [0200], (Media is stored in the object store, i.e. a database coupled with the thread-confined nodes of object engine 710, i.e. nodes coupled with the object database.).

Regarding dependent claim 9,
As discussed above with claim 1, Roberts-King-Thompson discloses all of the limitations.
Thompson further discloses the step wherein a portion in the portions of the information is a type of the information that is used to perform an operation for an organization. See Paragraph [0081], (Networks may be set up by companies or public sector organization to provide one or more web services accessible via Internet and/or other networks to a distributed set of clients.) Note [0020] wherein the actor system may be embodied as a gaming system (e.g. owned and/or managed by an organization) but may also be similarly applied to many other contexts.



Regarding dependent claim 11,
As discussed above with claim 1, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step wherein client computer systems and the sources communicate with the location through at least one of representational state transfer services or durable queues. See Paragraph [0054], (Messages can be received by a REST API and a native network interface, i.e. a RESTful communications platform.).

Regarding independent claim 13,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of independent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
As discussed above with claim 13, Roberts-King-Ginter discloses all of the limitations.
Roberts further discloses the step wherein in receiving the information from the sources for distribution to the client computer systems, the information manager receives the information from the sources for distribution to the client computer systems in the formats. See Paragraph [0118], (Information is converted via serialization and transmitted across TCP and de-serialized at the client device, i.e. received at a location.). Note [0153], all objects in the system have a format. As such, a piece of data is transmitted in one format and received in another.

Regarding dependent claim 16,
As discussed above with claim 13, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step wherein a client computer system subscribes to a portion of the information and the information manager notifies the client computer system subscribing to the portion of the information of an occurrence of at least one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of a source controlling the portion. See Paragraph [0051], (Entities may subscribe to receive messages regarding the state of an object in a shared virtual reality space. Note [0056] wherein an effector component performs one of nine fundamental operations on an object as requested by a user.). See Paragraphs [0083]-[0092], (The nine fundamental operations include: creation of a child node to an identified parent object, i.e. an addition of additional information to a portion, removal of an affected node or edge object, i.e. deletion of the information from the portion, setting a property of a specified node, i.e. a modification of the information in the portion.)


Regarding dependent claim 17,
As discussed above with claim 16, Roberts-King-Thompson discloses all of the limitations.
Thompson further discloses the step wherein the source of the portion of the information is allowed to change the information in the portion and other sources not assigned to the portion are not allowed to change the information in the portion. See Paragraph [0032], (Security service 260 manages messages passed between actors across the network and is able to intercept and prevent improper transactions. An example is provided where an actor 212z is attempting to modify another actor’s inventory but since the action is considered improper, the security service intercepts and prevents the transaction from occurring, i.e. the source of the portion of information (e.g. for the second actor) is allowed to change information for certain portions and other sources not assigned to the portion are not allowed to change the information in the portion (e.g. actor 212z is not allowed to modify the inventory of another actor via money-transfer function) .

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 21,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory computer-readable medium and is rejected under similar rationale.
Regarding dependent claim 22,
 As discussed above with claim 21, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses fifth program code, stored on the computer readable storage media, for receiving the information from the sources for distribution to the client computer systems in the formats. See Paragraph [0118], (Information is converted via serialization and transmitted across TCP and de-serialized at the client device, i.e. received at a location.). Note [0153], all objects in the system have a format. As such, a piece of data is transmitted in one format and received in another.  

Regarding dependent claim 23,
As discussed above with claim 21, Roberts-King-Thompson discloses all of the limitations.
Roberts further discloses the step wherein a client computer system subscribes to a portion of the information and further comprising: fifth program code, stored on the computer readable storage media, for notifying the client computer system subscribing to the portion of the information of an occurrence of at least one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of the source controlling the portion.. See Paragraph [0051], (Entities may subscribe to receive messages regarding the state of an object in a shared virtual reality space. Note [0056] wherein an effector component performs one of nine fundamental operations on an object as requested by a user.). See Paragraphs [0083]-[0092], (The nine fundamental operations include: creation of a child node to an identified parent object, i.e. an addition of additional information to a portion, removal of an affected node or edge object, i.e. deletion of the information from the portion, setting a property of a specified node, i.e. a modification of the information in the portion.)

Claims 6, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of King and Thompson as applied to claim 5 above, and further in view of Hopper (US PGPUB No. 2018/0165337; Pub. Date: Jun. 14, 2018).
Regarding dependent claim 6,
As discussed above with claim 5, Roberts-King-Thompson discloses all of the limitations.
Roberts-King-Thompson does not disclose the step of receiving, by the computer system, a third request from the client computer systems for a change to the format for the portion of the information; 
sending, by the computer system, the third request to the first source; 
receiving, by the computer system, a response to the third request from the first source; 
and sending, by the computer system, the response to the client computer systems.
Hopper discloses the step of receiving, by the computer system, a third request from the client computer systems for a change to the format for the portion of the information; See FIG. 4, (Illustrating a method of performing changes to data relations responsive to user requests. Step 400 of the method comprises detecting a database query and subsequently step 410 of receiving an input that changes the format associated with one or more fields of the database, i.e. a third request from the client computer systems for a change to the format for the portion of the information.)
sending, by the computer system, the third request to the first source; See FIG. 4, (Step 415 comprises generating a database query based on the user input and subsequently performing said query on the database, i.e. sending, by the computer system, the third request to the first source.)	
receiving, by the computer system, a response to the third request from the first source; See Paragraph [0038], (Performing the second query comprises extracting a relation requested by the user inputs.)
and sending, by the computer system, the response to the client computer systems. See FIG. 4 and Paragraph [0038], (Step 430 comprises communicating the modified relation to another system or device for processing by a client application, i.e. sending, by the computer system, the response to the client computer systems.)
Roberts, King, Thompson and Hopper are analogous art because they are in the same field of endeavor, data management in distributed systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Thompson to include the method of requesting format changes to information stored at a data source as disclosed by Hopper. Paragraph [0037] of Hopper discloses that the method of modifying formats for one or more data fields allows the system to optimize data retrieval operations by reducing the number of records extracted. This represents an improvement in processing time as well as usage of memory resources.

Regarding dependent claim 18,
As discussed above with claim 17, Roberts-King-Thompson discloses all of the limitations.
Roberts-King-Thompson does not disclose the step wherein the information manager receives a third request from the client computer system for a change to a format for the portion of the information;
sends the third request to the first source;
receives the response to the third request from the first source;
and sends the response to the client computer system.
Hopper discloses the step of wherein the information manager receives a third request from the client computer system for a change to a format for the portion of the information; See FIG. 4, (Illustrating a method of performing changes to data relations responsive to user requests. Step 400 of the method comprises detecting a database query and subsequently step 410 of receiving an input that changes the format associated with one or more fields of the database, i.e. a third request from the client computer systems for a change to the format for the portion of the information.)
sends the third request to the first source; See FIG. 4, (Step 415 comprises generating a database query based on the user input and subsequently performing said query on the database, i.e. sending, by the computer system, the third request to the first source.)	
receives the response to the third request from the first source; See Paragraph [0038], (Performing the second query comprises extracting a relation requested by the user inputs.)
and sends the response to the client computer system. See FIG. 4 and Paragraph [0038], (Step 430 comprises communicating the modified relation to another system or device for processing by a client application, i.e. sending, by the computer system, the response to the client computer systems.)
Roberts, King, Thompson and Hopper are analogous art because they are in the same field of endeavor, data management in distributed systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Thompson to include the method of requesting format changes to information stored at a data source as disclosed by Hopper. Paragraph [0037] of Hopper discloses that the method of modifying formats for one or more data fields allows the system to optimize data retrieval operations by reducing the number of records extracted. This represents an improvement in processing time as well as usage of memory resources.

Regarding dependent claim 24,
As discussed above with claim 21, Roberts-King-Thompson discloses all of the limitations.
Roberts-King-Thompson does not disclose eighth program code, stored on the computer readable storage media, for receiving a third request from the client computer system for a change to a format for a portion of the information; 
nineth program code, stored on the computer readable storage media, for sending the third request to the first source; 
tenth program code, stored on the computer readable storage media, for receiving a response to the third request from the first source; 
and eleventh program code, stored on the computer readable storage media, for sending the response to the client computer system.
Hopper discloses the step of eighth program code, stored on the computer readable storage media, for receiving a third request from the client computer system for a change to a format for a portion of the information; See FIG. 4, (Illustrating a method of performing changes to data relations responsive to user requests. Step 400 of the method comprises detecting a database query and subsequently step 410 of receiving an input that changes the format associated with one or more fields of the database, i.e. a third request from the client computer systems for a change to the format for the portion of the information.)
nineth program code, stored on the computer readable storage media, for sending the third request to the first source; See FIG. 4, (Step 415 comprises generating a database query based on the user input and subsequently performing said query on the database, i.e. sending, by the computer system, the third request to the first source.)	
tenth program code, stored on the computer readable storage media, for receiving a response to the third request from the first source; See Paragraph [0038], (Performing the second query comprises extracting a relation requested by the user inputs.)
and eleventh program code, stored on the computer readable storage media, for sending the response to the client computer system. See FIG. 4 and Paragraph [0038], (Step 430 comprises communicating the modified relation to another system or device for processing by a client application, i.e. sending, by the computer system, the response to the client computer systems.)
Roberts, King, Thompson and Hopper are analogous art because they are in the same field of endeavor, data management in distributed systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Thompson to include the method of requesting format changes to information stored at a data source as disclosed by Hopper. Paragraph [0037] of Hopper discloses that the method of modifying formats for one or more data fields allows the system to optimize data retrieval operations by reducing the number of records extracted. This represents an improvement in processing time as well as usage of memory resources.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of King and Thompson as applied to claim 9 above, and further in view of Ginter et al. (US PGPUB No. 2002/0048369; Pub. Date: Apr. 25, 2002).
Regarding dependent claim 10,
As discussed above with claim 9, Roberts-King-Thompson discloses all of the limitations.
Roberts-King-Thompson does not disclose the step wherein the type is selected from one of accounting, research, business planning, accounts receivable, accounts payable, sales, marketing, payroll, benefits, taxes, or education.
Ginter discloses the step wherein the type is selected from one of accounting, research, business planning, accounts receivable, accounts payable, sales, marketing, payroll, benefits, taxes, or education. See Paragraph [0071], (Information distributed using VDE may include movies, audio recordings, games, electronic catalog shopping, multimedia, training materials, E-mail and personal documents, object-oriented libraries, software programming resources, and reference/record keeping information resources such as business, medical, legal, scientific, governmental, and consumer databases.)
See Paragraph [0268], (VDE supports commercially secure value chain electronic agreements including commerce considerations regarding medical, credit, tax, personal and/or other forms of confidential information.) See Paragraph [2372], (Data object containers contain documents provided by a client entity. For example, a client container may include information including electronic records of billing, time, account, payment, etc.)
The examiner notes that the step " selected from one of accounting, research, business planning, accounts receivable, accounts payable, sales, marketing, payroll, benefits, taxes, or education." is optional due to the use of the terms “one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Roberts, King, Thompson and Ginter are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Thompson to include the method of authenticating applications according to permission records as disclosed by Ginter. Paragraph [2043] of Ginter disclose that the method of providing multiple VDE electronic appliances via a same network is advantageous because it provides a centralization of VDE resources, storing and/or archiving metering information on a server VDE and delivering information and services efficiently across the network to multiple electronic appliances.

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of King and Thompson as applied to claim 1 above, and further in view of Nigam et al. (US PGPUB No. 2015/0237121; Pub. Date: Aug. 20, 2015).
Regarding dependent claim 25,
As discussed above with claim 21, Roberts-King-Thompson discloses all of the limitations.
Roberts-King-Thompson does not disclose the step wherein the first actor module and the second actor module are parts of a cluster of actor modules, and wherein actor modules from the cluster of actor modules can be added or removed from the cluster of actor modules based on required processing power of the actor-based integration system.
Nigam discloses the step wherein the first actor module and the second actor module are parts of a cluster of actor modules, and wherein actor modules from the cluster of actor modules can be added or removed from the cluster of actor modules based on required processing power of the actor-based integration system. See Paragraph [0041], (Disclosing an actor-based node management system and method. Actor nodes may be a process, group of processes or environment running on computational and/or storage resources of a node. Note [0058]-[0066] wherein groupings of actors are referred to as clusters, i.e. wherein the first actor module and the second actor module are parts of a cluster of actor modules.) See Paragraph [0046], (Actors may be re-distributed across nodes in response to detection of a node failure or downscaling process.) See Paragraph [0047], (Re-distribution of actors may also occur in response to a new node being added to the system based on determining whether the distributed system is working at close to capacity, i.e. wherein actor modules from the cluster of actor modules can be added or removed from the cluster of actor modules based on required processing power of the actor-based integration system.  
	Roberts, King, Thompson and Nigam are analogous art because they are in the same field of endeavor, actor-based computing environments. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Thompson to include the method of managing cluster resources via downscaling and re-distribution as disclosed by Nigam. Paragraph [0046] of Nigam discloses that re-distribution of actors and accompanying data enable smooth operation of the distributed system by optimizing the distribution of actors to the plurality of nodes in case of failure or other situations where nodes may become unavailable. 
Regarding dependent claim 26,
	The claim is analogous to the subject matter of independent claim 25 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 27,
	The claim is analogous to the subject matter of independent claim 25 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 13, 18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165